Case 1:19-cv-04216-ILG-PK Document 82 Filed 07/20/20 Page 1 of 3 PagelD #: 797 |

PAUL BATISTA, P.C,
Attorney-at-Law
26 Broadway - Suite 1900
New York, New York 10004
(631) 377-0111

e-mail: Batista007@aol.com Facsimile: (212) 344-7677

July 20, 2020
VIA ECF
Hon. Peggy Kuo
United States Magistrate Judge
for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Kashmir Gill v. JUS Broadcasting Corp.,
et al., Case No. 1 :19-cv-04216 (ILG)(PK)

Dear Judge Kuo:
I represent the defendants in the above-entitled litigation.
I am enclosing the Proposed Discovery Plan/Scheduling Order as prepared by defendants.

Mr. Ackerman and I made a good-faith attempt to submit a single consensual order, but
there were some important issues to which we could not agree.

From my standpoint, the primary difficulty is that plaintiff Kashmir Gill has not produced
a single document, although his time to make such production in response to defendants’ document
demand is long overdue.

Needless to say, I had hoped Mr. Ackerman and I could have agreed on a schedule. But,
for the reason mentioned given Mr. Gill’s failure to produce a single document on a timely basis
and the likely necessity of my having to make a motion to compel compliance, the date I have
proposed in the accompanying schedule appears more realistic than the date Mr. Ackerman has
proposed. Obviously, I cannot effectively take Mr. Gill’s deposition with no document production
by him. I therefore urge the Court to “So Order” defendants’ enclosed proposed schedule.

 

PB:wlg

cc: All Counsel on Service List
Case 1:19-cv-04216-ILG-PK Document 82 Filed 07/20/20 Page 2 of 3 PagelD #: 798
Case Name: Yaskwar G ill vs Avs Cree Aceh Case Number: \4cv -O421 ( Die ) (kK)

   
 

 

Sart

    
 
      
   
   
 

Rule 26(f) Conference held

 

 

 

 

 

 

x
2. Rule 26(a)(1) disclosures exchanged X
3. Requested:
a. Medical records authorization Vv ) Ix
b. Section 160.50 releases for arrest records NM } hx

 

c. Identification of John Doe/Jane Doe defendants Vv | Kk

 

4. Procedures for producing Electronically Stored
Information (ESI) discussed

 

5. Confidentiality Order to be submitted for court approval
(see Proposed Confidentiality Order on the Chambers website)

 
 
   

1. Plaintiff to make settlement demand \

 

2. Defendant to make settlement offer .

 

3. Referral to EDNY mediation program pursuant to Local
Rule 83.8? (If yes, enter date to be completed) X

 

 

 

 

4. Settlement Conference (proposed date)

  
 
 

 

Motion to join new parties or amend pleadings

 
 
 
 

 

 

2. Initial documents requests and interrogatories

 

 

3. All fact discovery to be completed (including disclosure of
medical records)

 

 

4. Joint status report certifying close of fact discovery and
indicating whether expert discovery is needed

4 |20)o9

5. Expert discovery (only if needed) Check here if not applicabke UO

W Pre Perel Ack Se caure @lavvarH Rev. 4-20-20
N\@ ian rv dv ced aw A vive o%

ta A Re he Lae ce

 

 

 

 

 

 
Case 1:19-cv-04216-ILG-PK Document 82 Filed 07/20/20 Page 3 of 3 PagelD #: 799

 

Plaintiff expert proposed field(s) of expertise:

A J courk ant
Kk cc over | 4 forenme Sort

 

Defendant expert proposed field(s) of expertise:

 

 

 

 

 

 

 

 

 

DONE | sppticaste DATE
a. Affirmative expert reports due }o Zo Jae
b. Rebuttal expert reports due it \3 ° } pw
c. Depositions of experts to be completed 1d \ ie }22
6. Completion of ALL DISCOVERY (if different from C.3) ia \w
7. Joint status report certifying close of ALL DISCOVERY
and indicating whether dispositive motion is anticipated ) v| ne \> v
8. If any patty seeks a dispositive motion, date to
‘i iJ
(a) file request for pre-motion conference (if requited), or bo | oa [2
(b) file briefing schedule for the motion
9. Proposed Joint Pre-Trial Order due (if no dispositive
motion filed) \ \ \ c)r )

 

 

 

 

D. CONSENT TO MAGISTRATE JUDGE JURISDICTION

 

 

1. All parties consent to Magistrate Judge jurisdiction for dispositive motion? 2 -
oO
; ie — wk eye oes a aK Ol Yes

2. All parties consent to Magistrate Judge jurisdiction for trial? AN
oO

 

 

E, COLLECTIVE ACTION AND CLASS ACTION MOTIONS ONLY

 

1. Motion for collective action certification in FLSA cases

 

a. Response due
b. Reply due

 

 

2. Motion for Rule 23 class certification

 

a. Response due
b. Reply due

 

 

 

 

 

 

 

This Scheduling Order may be altered or amended only upon a showing of good cause based on
circumstances not foreseeable as of the date of this order.

SO ORDERED:

 

 

PEGGY KUO Date
United States Magistrate Judge

Rev. 4-20-20
